   Case: 4:20-cv-00779-SNLJ Doc. #: 3 Filed: 07/02/20 Page: 1 of 4 PageID #: 8



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

TYRONE HURT,                                        )
                                                    )
                Plaintiff,                          )
                                                    )
        V.                                          )            No. 4:20-CV-779-SNLJ
                                                    )
UNITED STATES OF AMERICA, et al.,                   )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

        This matter comes before the Court upon review of plaintiff Tyrone Hurt' s pro se

complaint. Plaintiff has not paid the filing fee for this civil action, nor has he filed a separate motion

for leave to proceed informa pauperis. Instead, he includes a section in the body of the complaint

in which he requests in forma pauperis status. The Court will allow plaintiff to proceed without

payment of the filing fee and will dismiss this action because it is frivolous and because venue is

improper.

                                             Background

        Plaintiff is a self-represented litigant who currently lives in Washington, D.C. Since

January 21, 2020, he has filed 31 civil actions prose and informa pauperis in this Court. The

cases that have been reviewed pursuant to 28 U.S.C. § 1915(e)(2) have been dismissed on initial

review. In addition to the cases filed in this United States District Court, a review of plaintiffs

federal court filings indicate that he has filed numerous other actions in district courts across the

nation. See Hurt v. Civil Rights Lawyer, No. 3:17-cv-39-DJH (W.D. Ky. March 22, 2017) (noting

that instant case was "not the first time Hurt has brought in this Court a disjointed complaint with

no connection to this jurisdiction, and, in fact, Hurt has a pattern of doing so in courts across the
   Case: 4:20-cv-00779-SNLJ Doc. #: 3 Filed: 07/02/20 Page: 2 of 4 PageID #: 9



country"); and Hurt v. D.C. Board of Parole, et al., No. 1:13-cv-5365-LAP (S.D.N.Y. Oct. 11,

2013) (noting that plaintiff has "filed hundreds of lawsuits around the country that [have] been

dismissed as frivolous").

       Plaintiffs practice of filing multiple, frivolous lawsuits has subjected him to pre-filing

injunctions in numerous federal courts. See Hurt v. Nat 'l Museum ofAfrican-American History &

Culture, No. 5:17-cv-97-H (E.D.N.C. May 30, 2017) (collecting cases). For example, he has been

barred from proceeding in forma pauperis in the United States District Court for the District of

Columbia, the district where he lives. Hurt v. United States, No. 1: 19-cv-2785-UNA (D.D.C. Oct.

8, 2019). That bar has been extended to keep him from proceeding informa pauperis on appeal in

the United States Court of Appeals for the District of Columbia Circuit. Hurt v. Soc. Sec. Admin.,

544 F.3d 308, 311 (D.C. Cir. 2008) (per curiam).

       In Hurt v. United States of America and Donald Trump, No. 4:20-cv-774 (E.D. Mo. Jun.

8, 2020), this Court determined that Mr. Hurt's repeated filing of frivolous lawsuits in this United

States District Court amounted to abuse of the judicial process. The Court also noted Mr. Hurt' s

history of abusing the judicial process in other jurisdictions and warned him that the Court could

seek to impose restrictions if he continued the practice.

                                          The Complaint

       Plaintiff brings this civil action against the United States of America and Vice President

Mike Pence. The complaint is handwritten, it was not prepared using a Court-provided form, and

it is almost entirely illegible. As best the Court can tell, pJaintiff filed the complaint to complain

about the Vice President. He seeks relief in the amount of $5 million.




                                                  2
  Case: 4:20-cv-00779-SNLJ Doc. #: 3 Filed: 07/02/20 Page: 3 of 4 PageID #: 10



                                              Discussion

       A pleading is frivolous, and therefore subject to dismissal under § 1915(e)(2)(B)(i), if it

"lacks an arguable basis either in law or in fact." Neitzke v. Williams, 490 U.S. 319, 325 (1989).

The Supreme Court has held that federal courts · should not sua sponte dismiss an action

commenced in forma pauperis if the facts alleged are merely unlikely; however, such an action

can be dismissed if the plaintiffs allegations are found to be "fanciful," "delusional," or

"fantastic," or if they "rise to the level of the irrational or the wholly incredible." Denton v.

Hernandez, 504 U.S.525, 32-33(1992).

       Here, plaintiff has filed an almost completely illegible pleading. He attempts to state claims

against the United States of America and its Vice President. He provides no factual support for the

contention that any of his rights have been violated or that he is entitled to any form of relief, much

less $5 million. Accordingly, the Court concludes that this action is frivolous, and will dismiss it

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       Additionally, plaintiff has alleged no basis upon which to conclude that venue lies in this

United States District Court. He lives in Washington, D.C., no defendant resides in this district,

and there is no indication that any events or omissions that could be understood to give rise to any

claim occurred in the Eastern District of Missouri. In short, none of the requirements of28 U.S.C.

§ 1391 are present in this case, and venue.is therefore improper.

       In this situation, the Court must either dismiss the action, or if it is in the interest of justice,

transfer it to the proper United States District Court. 28 U.S.C. § 1406(a). Here, even if the

complaint were not frivolous, transfer of this action would not be in the interest of justice due to

plaintiffs above-described history of abusive litigation practices, and the fact there are restrictions




                                                    3
  Case: 4:20-cv-00779-SNLJ Doc. #: 3 Filed: 07/02/20 Page: 4 of 4 PageID #: 11



imposed upon him in the United States District Court for the District of Columbia. This case is

subject to dismissal for this reason, as well.

       As a final matter, the Court reminds plaintiff that his practice of repeatedly filing frivolous
                                                                   1
lawsuits in this United States District Court amounts to abuse of the judicial process, and also

reminds him that if he continues the practice, this Court may seek to impose restrictions on his

ability to file cases pro se and in forma pauperis.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs request to proceed informa pauperis in this

action is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED. A separate order of

dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

        Dated this   Ji.I!   day of July, 2020.



                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                                  4
